(phoenix technologies LOGO) [f55781f5578100.gif]
Exhibit 10.1
February 25, 2010
Mr. Thomas Lacey
7914 Indian Arrow Court
Orangevale, CA 95662
Dear Tom:
On behalf of Phoenix Technologies Ltd. (the “Company”), I am pleased to offer
you employment as President and Chief Executive Officer, reporting to the Board
of Directors of the Company. Your employment with the Company will commence on
the date both parties sign this offer letter (the “Offer Letter”), which we
anticipate to be February 25, 2010 (“Hire Date”). On your Hire Date, the Board
of Directors will grant you an option to purchase 400,000 shares of the
Company’s common stock pursuant to the stock option agreement attached hereto as
Exhibit A (“Stock Option Agreement”), and will authorize a grant of 425,000
shares of restricted stock to you effective as of the Hire Date, pursuant to the
restricted stock agreement attached hereto as Exhibit B (“Restricted Stock
Purchase Agreement”). In addition, on your Hire Date, you will be offered the
severance and change of control agreement attached hereto as Exhibit C (the
“Severance and Change of Control Agreement”). Furthermore, on your Hire Date,
you will be appointed as a member of the Board of Directors of the Company.
Your base salary will be $250,000 annually, payable semi-monthly at the rate of
$10,417, subject to applicable withholding and deductions. Additionally, you
will be eligible to receive a performance bonus, based on criteria established
by the Board of Directors, targeted at 100% of your base salary and payable
quarterly. The Company agrees to guarantee the payment of 100% of your
first-year performance bonus, which will be payable quarterly in the amount of
$62,500, subject to applicable withholding and deductions. The payment of any
bonus amounts thereafter will be solely at the discretion of the Board of
Directors. The Board of Directors will review your compensation annually in
accordance with its established performance review process.
The option granted on your Hire Date will have an exercise price equal to the
closing sales price of the Company’s common stock on your Hire Date. The option
will vest with respect to 1/48th of the shares subject to the option each month,
so that the option is fully vested on the fourth anniversary of your Hire Date.
The option will be a nonqualified stock option. The restricted stock grant will
vest and become non-forfeitable as follows: 25,000 shares on the Hire Date and
then 1/48th of the balance of the shares each month, so that the restricted
stock grant will be fully vested on the fourth anniversary of the Hire Date.
Both grants of options and restricted stock and the tax withholding provisions
of each grant shall be approved by the Compensation Committee or the Board of
Directors so that such grants and any withholding of shares to satisfy tax
withholding obligations from such grants comply with Rule 16b-3 promulgated
under the

 



--------------------------------------------------------------------------------



 



Securities and Exchange Act of 1934, as amended, as exempt purchases (for the
grants) and exempt sales (for the withholding of shares).
The Severance and Change of Control Agreement provides, among other things, for
the accelerated vesting of your stock option and restricted share grants in the
event that you are terminated without “Cause” or for “Good Reason” in connection
with a “Change of Control” (as these terms are defined in the Severance and
Change of Control Agreement). You will also be entitled to the benefits that the
Company makes available to employees at its Milpitas, California location. The
provisions of the benefits offered by the Company will be more fully explained
in materials provided under separate cover.
An additional document is attached as Exhibit D to this letter: An Employee
Invention Assignment and Proprietary Information Agreement, which contains
provisions that require you to hold in confidence any proprietary information
received as an employee of the Company, and to assign to the Company any
inventions that you make while employed by the Company. We wish to impress upon
you the importance of not bringing with you any confidential or proprietary
information of any former employer.
The Company will enter into an indemnification agreement with you in the form
attached hereto as Exhibit E.
The Company will also arrange a corporate apartment for your use during the work
week near the Company’s headquarters in Milpitas, California, and cover or
reimburse you for the rent for such apartment as well as reasonable utility
expenses.
The Company’s obligation to make the payments provided for in this Offer Letter
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the you or others. All legal fees and expenses
which may reasonably incur as a result of any dispute or contest between you and
the Company with respect to the validity or enforceability of, or liability
under, any provision of this Agreement, or any guarantee of performance thereof
(including as a result of any dispute or contest by you about the amount of any
payment pursuant to this Agreement), shall be paid promptly, by the
non-prevailing party in such dispute or contest.
This Offer Letter shall be governed by and construed in accordance with the laws
of the State of California, without reference to principles of conflict of laws.
Any legal action or other legal proceeding relating to this Offer Letter shall
be brought or otherwise commenced in any state or federal court located in Santa
Clara County, California and both parties expressly and irrevocably consent and
submit to the jurisdiction of each state and federal court located in Santa
Clara County, California (and each appellate court located in the State of
California), in connection with any such legal proceeding; agree not to assert
(by way of motion, as a defense or otherwise), in any such legal proceeding
commenced in any state or federal court located in Santa Clara County,
California, any claim that the party is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Offer Letter or the subject matter of this Offer Letter may not be enforced in
or by such court.

 



--------------------------------------------------------------------------------



 



This Offer Letter does not constitute a contract of employment for a fixed term,
but will instead create an “employment at will” relationship. This Offer Letter
is contingent upon a satisfactory check of your background and verification of
your legal right to work in the United States. This Offer Letter supersedes any
prior representations or agreements written, verbal or otherwise regarding the
terms described above.
I believe that you will find great opportunities and professional challenges at
Phoenix Technologies, and I am confident that you will significantly contribute
to the Company’s success. Please confirm your acceptance of this offer by
signing the attached copy of this Offer Letter in the space provided and
returning it, along with the other documents attached hereto, to Timothy C. Chu,
Vice President, General Counsel and Secretary of the Company.
Sincerely,

     
/s/ Jeffrey C. Smith
 
   

Jeffrey C. Smith
Chairman of the Board
Phoenix Technologies Ltd.
Acknowledgment:
I accept the employment offer as stated above.

     
/s/ Thomas Lacey
 
Thomas Lacey
   

 